Citation Nr: 9909266	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a right knee disorder and a total 
rating based upon individual unemployability due to service-
connected disability.

In addition, it is noted that in statements by the veteran's 
representative in December 1997 and October 1998, reference 
was made to the issue of service connection for a left knee 
disability.  By rating action in December 1997, the RO denied 
service connection for a left knee disability and by letter 
late the same month, the veteran was notified of that 
decision and his right to appeal.  As of this time, there has 
been no appeal filed by the veteran concerning this issue.  
Accordingly, it is not before the Board at this time and is 
referred back to the RO for any action deemed necessary.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
knee disorder is not accompanied by any supporting medical 
evidence.

2.  The claim for service connection for a right knee 
disorder is not plausible.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for total rating based upon individual 
unemployability has been developed. 

4.  Service connection is in effect for severe traumatic 
arthritis of the lumbar spine, with severe limitation of 
motion, evaluated as 40 percent disabling, and traumatic 
arthritis of the thoracic spine, with severe limitation of 
motion, evaluated as 10 percent disabling, for a combined 
rating of 50 percent.  

5.  Service-connected disabilities are not shown to be 
productive of unemployability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1110, 1154b, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998). 

2.  The veteran does not meet the requirements for a total 
disability rating based on individual unemployability due to 
service connected disability, and is not unemployable solely 
due to service connected disability. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 
4.10, 4.15, 4.16, 4.19 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a right knee disorder.  The 
veteran sustained injuries to the dorsal spine in an August 
1945 jeep accident.  The report of his physical examination 
at separation from service stated that no musculoskeletal 
defects were found on clinical evaluation.  Service 
connection was established by a rating action in December 
1945 for arthritis affecting the dorsal vertebrae.   

On VA orthopedic examination conducted in January 1951 the 
veteran raised no complaints referable to the right knee.  
Physical examination revealed that he walked without a limp 
or list.  
 
Medical records, both VA and private, demonstrate that when 
the veteran was seen and examined on multiple occasions from 
February 1956 to September 1979, no complaints or findings 
referable to the right knee were noted.  

Also of record is a letter dated in October 1967 and signed 
by the postmaster of Spartansburg, South Carolina, indicating 
the veteran was not selected for a clerk's position, because 
it was felt that his physical condition would not permit him 
to perform the arduous duties of the job without undue hazard 
to himself. 

The report of a May 1980 VA orthopedic examination shows that 
the veteran's complaint was of pain with stiffness in the 
spine, extending into the hips and legs.  On physical 
examination all joints appeared to be normal with normal 
active and passive range of motion, no swelling of synovial 
edema, no articular effusion or crepitus, and no visible 
deformity.  Although the veteran was seen on multiple 
occasions from May 1980 to October 1980 no right knee 
complaints are reflected by VA outpatient treatment records.  

When the veteran was seen in October 1983 he noted that his 
knees gave him a lot of trouble, and had hurt throughout the 
previous night.  The symptoms were attributed to arthritis.  

VA outpatient treatment records dated in January 1984 show 
the veteran reported considerable arthritic pain particularly 
in his back.  Physical therapy was recommended because of 
concern that without such intervention the veteran would have 
to give up his job, although it was of a sedentary nature.  

Private medical records demonstrate the veteran hurt his 
right knee and back in a March 1984 workplace accident in 
which he fell onto a concrete floor.  X-rays revealed 
degenerative changes without evidence of recent fracture.  VA 
outpatient treatment records dated in April 1984 reflect pain 
in both knees.

On VA examination conducted in October 1984 the veteran's 
complaints included pain in both knees.  At that time he 
indicated that his knee symptoms had begun about 18 months 
earlier.  Physical examination revealed the knees were 
stable, with palpable osteophytes.  There was no evidence of 
swelling or effusion and the veteran had full range of motion 
with mild crepitus.  There was negative torque in both 
internal and external directions.  X-rays disclosed moderate 
degenerative joint disease in both knees.  The diagnosis was 
osteoarthritis, generalized, involving all major joints and 
spine, symptomatic, moderate.

On private medical examination in November 1984 it was 
recorded that the veteran had a history of degenerative 
arthritis in the right knee preceding the accident in March 
1984, which was considered to have worsened the problems in 
the knee.  Physical examination revealed a tender area over 
the medial joint line.  In addition there was a varus 
deformity which was considered likely to be old.  The 
impression was degenerative arthritis involving the right 
knee, with a tear of the inside medial meniscus, probably as 
a result of the March 1984 injury.  

In January 1985 the veteran underwent total right knee 
replacement.  

By a rating action in March 1986 an increased rating was 
denied for the veteran's service-connected arthritis of the 
spine.  The decision stated that formal rating action was 
taken for the purpose of reflecting the nonservice-connected 
nature of his generalized arthritis.  

Due to the development of infection the veteran's right knee 
prosthesis was replaced in April 1988.  Subsequent medical 
records, both VA and private, show that chronic knee pain 
continued to be a problem.  

The veteran was seen in January 1992 with a draining, red 
wound of the right knee.  At that time the impression was 
possible cellulitis of the right knee.   

Clinical records dated in April 1995 stated the veteran was 
doing fairly well, 8 years status post right knee surgery.  
It was recorded he had some mild lucents around the line 
particularly around the tibia, but not around the stem.  His 
symptoms were otherwise minimal.  

When the veteran was evaluated for diffuse pain in August 
1995, he reported that his pain had onset during World War II 
when a mule kicked him in both knees.  The impression was 
symptoms of chronic diffuse arthritic type pain.  

Received in February 1996 was the veteran's application for a 
total rating based upon individual unemployability due to 
service-connected disability which stated he was last 
employed in June 1989 when he became too disabled to work.  
His last reported employment was as a corrections officer 
from June 1982 to June 1989.  The veteran indicated he had 
lost one week from illness.  He stated he had left the job 
due to disability and had not tried to obtain employment 
since becoming too disabled to work.  With regard to 
education he reported completing high school and one year of 
college, with no additional training.   

Also of record is a handwritten statement from the veteran's 
service comrade received in March 1996, which related that 
while they were serving together in Italy, the veteran was 
kicked in the knee by a mule.  At that time the veteran fell 
down holding his knee in pain and indicated he felt he was 
going to vomit.  Immediately after the incident the knee was 
red and swollen.  A medic tried to help the veteran, but 
there was no aid station nearby.  

When the veteran testified at his January 1997 hearing at the 
RO he described the incident in service in which a mule 
reportedly kicked out with both legs hitting the veteran in 
both knees.  The veteran hit the ground and was unable to do 
anything for about 30 minutes.  After that he was able to get 
up and walk on, feeling that it was important to go forward 
with his military duties.  There was no doctor close by, and 
the veteran was not seen in a medical station until somewhat 
later, following his jeep accident.  His knees were not 
bothering him at that time.  According to the veteran it was 
a few years after service when his knees began bothering him, 
with symptoms increasing in severity until replacement was 
required in the 1980's.  He stated that he had retired in 
1987, but did some part-time work in the mortuary field after 
retiring.  His education included high school, one year of 
college, and completion of mortuary college.  He indicated 
that his back disability was very bad and reported that 
doctors had told him surgery could result in no improvement 
or make matters worse.  


Entitlement to Service Connection for a Right Knee Disorder 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1153 (West 1991).  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include arthritis, became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a). 

Further, 38 U.S.C.A. § 1154(b) provides: of of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
service connection claim is not well grounded.  To sustain a 
well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.)  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).   

The application of 38 U.S.C.A. § 1154(b) was thoroughly 
analyzed by the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), in Caluza v. 
Brown, 7 Vet.App. at 507.  The Court indicated that the 
provision is applicable to the question whether a particular 
disease or injury was incurred or aggravated in service.  The 
Court found that § 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
claims both as to the evidence that a claimant must submit in 
order to make such a claim well grounded and as to the 
evidence necessary in order to establish service connection 
of a disease or injury by providing "lay or other evidence" 
that meets the requirements of section 1154(b) shall be 
accepted as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by service.  The Court went on to hold that as to 
such evidence, § 1154(b) has three evidentiary elements: (1) 
The evidence must be "satisfactory"; (2) it must be  
"consistent with the circumstances, conditions, or hardship 
of [combat service]"; and (3) it can prevail  
"notwithstanding the fact there is no official record" of the 
incurrence or aggravation of the disease or injury during 
service. Id.  The Court also held that for purposes of § 
1154, satisfactory evidence means credible evidence. Id. at 
510.  It is the duty of the Board as the factfinder to 
determine credibility of the testimony and other lay 
evidence.  Culver v. Derwinski, 3 Vet.App. 292, 297 (1992).  
Finally, the requirement that only clear and convincing 
evidence to the contrary may be used to rebut evidence 
submitted in support of service connection is applicable only 
if the veteran has presented evidence which meets the 
evidentiary requirements of § 1154(b).  Caluza, at 509. 

However, the need to demonstrate current disability and 
medical nexus for setting forth a well-grounded claim; is not 
obviated by § 1154b, rather, the first sentence of section 
1154(b) relates only to incurrence-that is, "what happened 
[in service]." Arms v. West, No. 96-1214 (U.S. Vet. App. 
Feb. 11, 1999).  "[A] combat veteran who has successfully 
established the in-service occurrence or aggravation of an 
injury pursuant to [section] 1154b and Collette,[v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996)],   must still submit sufficient 
evidence of a causal nexus between that in-service event and 
his or her current disability. . ." Wade v. West, 11 Vet. 
App. 302, 305 (1998).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

The record in this case reflects medical evidence of a 
current disability, degenerative arthritis of the right knee 
requiring total knee replacement.  Additionally the veteran's 
testimony and the statement from his service comrade have 
described the injury in service.  With regard to the 
remaining element of a plausible claim, a nexus between the 
incident in service and the current disability, the veteran 
has presented no medical evidence or opinion to demonstrate 
such an etiological relationship.  Additionally, the record 
reveals no evidence that arthritis was present in the right 
knee during the presumptive period of one year following 
active service.  Moreover, the record does not reflect that 
the veteran has asserted a continuity of symptomatology from 
service to the present time.  In this regard the Board notes 
the earliest evidence of right knee complaints which is of 
record dates from October 1983, nearly 38 years after the 
veteran's separation from service.  In October 1984 he 
reported that his knee symptoms had begun about 18 months 
earlier.  The first reference to pain related to the mule 
kicking incident was recorded in August 1995 a full 50 years 
after the incident reportedly occurred.  Finally it was the 
veteran's sworn testimony that it was a few years after 
service when his knees began to bother him.

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran who contends that there is an etiological link 
between current symptoms of right knee degenerative arthritis 
and the injury during service, because lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning medical causation or 
diagnosis.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of any medical evidence 
of a nexus to service, the claim for service connection for a 
right knee disorder is not plausible, and must be denied as 
not well grounded.  

Total Rating Due to Individual Unemployability

The Board finds there is no indication that there are 
unobtained records which are available and which would aid a 
decision on this claim.  Accordingly, the Board concludes 
that the record is complete and that there is no further duty 
to assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1996).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more service-connected disabilities, at least one must 
be rated at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected 
disabilities shall be rated totally disabled.  Therefore, 
rating Boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities, but who fail to meet the percentage 
standards set forth above.  The rating board will include a 
full statement as to the veteran's service connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on this 
issue.  38 C.F.R. § 4.16(a) (b).

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 356, 359 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In this case, the veteran disabilities do not meet the 
schedular criteria for a total rating based upon individual 
unemployability.  Service connection is in effect for severe 
traumatic arthritis of the lumbar spine, with severe 
limitation of motion, evaluated as 40 percent disabling, and 
traumatic arthritis of the thoracic spine, with severe 
limitation of motion, evaluated as 10 percent disabling.  The 
veteran has a combined service-connected disability rating of 
50 percent.  Nevertheless, consideration must be given to 
whether he warrants a total rating on an extra-schedular 
basis under 38 C.F.R. § 3.321.

According to the veteran's reports he completed four years of 
high school and at least one year of college.  He has also 
reported training and experience in the mortuary business.  
In his February 1996 application, he indicated that he last 
worked as correctional officer From 1982 to 1989, claiming 
only one week lost because of illness.  He has asserted that 
he became unable to work because of disability.  

However, it is apparent from a review of the record that the 
veteran has a number of disorders, service-connected and non 
service-connected, which are considerably disabling in 
combination.  In this regard, the Board notes that the 
veteran has been treated recently for psychiatric illness, 
and cardiac arrhythmia, as well as bilateral, total knee 
replacements.  

Although the veteran's current combined disability rating of 
50 percent contemplates significant industrial impairment 
resulting from his service connected disability, the record 
contains no medical evidence that supports a finding that his 
service-connected disabilities, standing alone, are so severe 
as to render him unable to secure and follow a substantially 
gainful occupation.  The veteran was rejected for one job in 
1967 due to his physical limitations, and in 1984 it was felt 
that physical therapy was necessary to prevent 
unemployability.  However, he was able to continue working 
for several years, before retiring at approximately age 65.  
There is no evidence in the record that his service-connected 
disabilities result in impairment of functioning to the 
extent that they would prevent him currently from engaging in 
sedentary employment.  Accordingly, the Board concludes that 
he is not entitled to a total rating for compensation based 
on unemployability pursuant to either 38 C.F.R. § 4.16 or 38 
C.F.R. § 3.321(b).


ORDER

Service connection is denied for a right knee disorder.

A total rating for compensation purposes based on individual 
unemployability due to service connected disability is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 
- 12 -


- 3 -


